Citation Nr: 1706349	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Natasha Ravisetti, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for service connection for a left shoulder condition, numbness in the left hand and neurology problems.  However, following the Veteran's submission of a timely notice of disagreement and the RO's issuance of a statement of the case, the Veteran only perfected his appeal as to the matter of his entitlement to service connection for a left shoulder condition.  Thus, the only issue currently before the Board is entitlement to service connection for a left shoulder condition. 

This matter was remanded in August 2014 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran seeks service connection for a left shoulder condition.  In a November 2009 statement, and as noted in an October 2014 VA examination report, the Veteran reported that he experienced a left shoulder injury during his active service while singlehandedly pulling an 80 pound fender/bumper up the side of a ship.  He stated that this injury caused a strong pulling sensation and extreme pain when using his left shoulder.  He asserted that he reported this injury to the shipboard corpsman and was told simply to ice his shoulder.  Since the injury, he reportedly has continued to experience periodic left shoulder pain.

In August 2014, the claim was remanded for a VA examination and opinion.  The examiner was asked to opine as to whether a left shoulder disability clearly and unmistakably preexisted service entrance.  In an October 2014 examination report, the examiner opined that it had not.  The examiner was also asked to opine as to the likelihood that the currently diagnosed left shoulder condition is related to the Veteran's active military service, to include his reported in-service injury.  The examiner was instructed to base this determination on the examination performed, the Veteran's service records, VA and private treatment records, and the Veteran's testimony regarding the injury and the onset and duration of his left shoulder symptoms.  

The latter part of the October 2014 opinion is inadequate.  While the examiner appears to have considered the Veteran's testimony about the in-service injury, she based her determination (of whether it is at least as likely as not that the left shoulder condition was related to the Veteran's active military service) solely on the lack of a documented in-service left shoulder injury and lack of documented treatment shortly after service.  

When the VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Id. at 307-09.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, an adequate examination must consider the relevant evidence of record, which includes both, lay and medical evidence.  McKinney v. McDonald, 28 Vet. App. 15, 30 (2016) (finding that the VA examiner's failure to consider the Veteran's testimony when formulating her opinion renders that opinion inadequate).  

Because the October 2014 opinion is inadequate, the Board must remand the claim for a supplemental opinion.  

Furthermore, in December 2011 correspondence, the Veteran reported that he had begun collecting Social Security Administration (SSA) disability benefits.  The Veteran's SSA records have not been associated with his claims file.  From the record, the Board cannot conclude that there are any relevant, outstanding records in the custody of SSA.  However, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Thus, the RO should attempt to associate the Veteran's SSA records with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records.  If any records cannot be obtained after reasonable efforts have been made, and it is determined that further attempts to obtain the documents would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Return the claims file to the VA examiner who conducted the Veteran's October 2014 examination.  If the October 2014 examiner is not available, the claims file should be provided to another examiner so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner is to offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current left shoulder disorder, to include rotator cuff injury, had its onset during service, or is otherwise related to his military service, to include the injury that occurred while lifting a fender onboard a ship. 

The examiner is advised that the Veteran is competent to report events he personally experienced in service and, the onset and recurrence of his left shoulder symptoms.  Thus, the Board is essentially asking the examiner to determine whether it at least as likely as not (at least a 50 percent probability) that the Veteran's current rotator cuff disability and clinical findings are consistent with: a) the nature of the reported in-service shoulder injury (i.e. pulling injury with numbness and pain thereafter) and in-service treatment (i.e. icing of the shoulder) and b) the reported nature and severity of the left shoulder pain that continued after service as described by the Veteran in his November 2009 statement?

A complete rationale should be given for all opinions and conclusions expressed.  

The RO should review the examination report to ensure that it is responsive to the remand directives.  If it does not comply with remand directives, corrective action should be taken.  See Stegall, 11 Vet. App. at 268.

3.  Finally, after the development requested above, and any additional development deemed necessary has been completed, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




